180 S.W.3d 83 (2005)
Jason WHITE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 84748.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Scott Thompson, St. Louis, MO, for appellant.
Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Movant, Jason White, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. Rule 24.035(k). No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).